Citation Nr: 0115684	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from June 1968 to February 
1969.  This appeal arises from a July 1999 rating decision of 
the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran contends that she has a chronic tension headache 
disorder that began during her period of active duty.  The 
available record shows that the veteran currently has various 
diagnoses reflecting her ongoing complaints of headaches.  
During service in Setpember 1968, she was seen with 
complaints of headache diagnosed first as muscle contraction, 
and two days later as tension headache.  The veteran 
complained of headaches on a June 1989 VA examination.  No 
records of treatment from 1969 to 1989 are presently in the 
claims folder.

The RO denied the claim for service connection as not well-
grounded.  As the VCAA specifically struck down that basis 
for denying claims, the Board is of the opinion that the 
veteran should be given an opportunity to submit (preferably 
medical) evidence that headaches were present in the years 
following service or that her current headaches are related 
to an incident of service or the headaches noted during 
service.  

The veteran should be scheduled for a VA examination to 
ascertain the current diagnosis, and etiology, of her 
reported headaches.  

The Board also notes that the veteran reported recent 
treatment for her headache disorder on a statement received 
in March 2001.  She submitted some records of treatment along 
with this statement.  It is unclear whether the records 
submitted are complete or whether treatment by these 
providers is ongoing.  The RO should review the veteran's 
statement and obtain any records that are not currently of 
record.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO must obtain and associate with 
the claims folder copies of all medical 
records of treatment of the veteran not 
currently of record from the sources 
noted by the veteran on her March 2001 
statement, i.e., Jubran A. Hoche, MSC; 
M.D.; 3911 Hollywood Blvd., Hollywood, FL 
33021 and MSPT Goodfrey Murray, 18383 NW 
27th Ave., Miami, FL 33056.  

3.  The RO should contact the appellant 
and inform her that in order to 
substantiate her claim she should attempt 
to provide (preferably medical) evidence 
that headaches were present in the years 
following service or that her current 
headaches are related to an incident of 
service or the headaches noted during 
service.  If any medical treatment was 
provided the veteran shortly after her 
separation from service for headaches, 
she should be informed that those records 
may be helpful to her claim.  Any 
assistance required in obtaining any 
identified records should be provided.

4.  The veteran should be scheduled for a 
VA examination to ascertain the current 
diagnosis, and etiology, of her reported 
headache disorder.  The examiner should 
review the claims folder, including the 
service medical records and any 
additional records obtained pursuant to 
the above development, and comment on the 
likelihood that any current diagnosis of 
a headache disorder is related to the 
inservice headache complaints.  The 
examiner must include complete rationale 
for all conclusions.

5.  Thereafter, the RO should 
readjudicate the appellant's claim on the 
merits.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




